DETAILED ACTION
Status of Application: Claims 1, and 3-13.
Claims 2 and 14-15 are cancelled by Examiner’s Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Examiner’s Amendments
The claims filed of record on 7/12/2022 with an AFCP 2.0 submission are hereby entered with the following change: Claims 14 and 15 are cancelled pursuant to a telephonic interview with Applicant’s representative Ian Mackinnon on 8/11/2022.  The AFCP submission also cancelled Claim 2.

                                                       Allowable Subject Matter
Claims 1, and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claim.
             The closest prior art of record “Method For Estimating TDOA and FDOA In a Wireless Location System” by Anderson, et al., US6,876,859B2 (“Anderson”) in view of "Identifying and Locating Users on a Mobile Network" by Pai et al., US2012/0302256A1 and “Reference Signal Transmission Method And System For Location Measurement,
Location Measurement Method, Device, And System Using The Same, And Time
Synchronization Method And Device Using The Same” by Choi US 9197989 B2 (“Choi”) fails to anticipate or render obvious the limitations as amended by Applicant specifically the correlation techniques combining detecting a maximum correlation between cellular and Wi-Fi reference signals to then determine a specific time of arrival (aka TOA) of the cellular signal specifically.
	While Anderson discloses much of the correlation of cellular reference signals used for TOA determinations and Pai discloses using these techniques with multiple base stations, neither reference disclosed correlating reference signals across multiple Radio Access Technologies (RATs) to determine a maximum correlation which is then used to determine the TOA for only one of the RATs.
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642